DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/15/22 has been entered.  Claims 3, 13, 15- 16, 20, 23, 47, 49, 103, 109, 117 and 138 are amended.  Claims 1- 4, 13, 15- 16, 18, 20, 23, 38- 40, 47, 49, 54, 65, 73, 79, 103, 109, 111, 113, 117, 138, 140- 141, 155- 156, 168- 173 are being addressed by this Action.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between apparatus claims 1- 4, 13, 15- 16, 18, 20, 23, 38- 40, 47, 49, 54, 65, 73, 79, 103, 109, 111, 113, 117, 138, 140- 141, 155- 156, 168 and method claims 169- 173, as set forth in the Office action mailed on 7/19/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/19/21 is withdrawn.  Claims 169- 173, directed to methods are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 4/15/22.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Bock on 7/08/22.
The application has been amended as follows: 
1. (Currently Amended) A needle driver comprising:
a first jaw supporting a first shaft, wherein the first shaft supports a first roller and a first set of teeth; and
a second jaw supporting a second shaft, wherein the second shaft supports a second roller and a second set of teeth, wherein the second jaw moves relative to the first jaw between an open position and a closed position, wherein the first set of teeth meshes with the second set of teeth when the second jaw is in the closed position such that (a) the first set of teeth can drive the second set of teeth and (b) the first roller and the second roller can drive a needle therebetween when the first set of teeth drives the second set of teeth.

3. (Currently amended) The needle driver of claim 1, wherein the first jaw at least one of 
houses the first set of teeth,
includes a female portion, wherein the first set of teeth is positioned between the first roller and the female portion, wherein the second jaw includes a male portion, wherein the second set of teeth is positioned between the second roller and the male portion, wherein the female portion and the male portion pivotably mate such that the second jaw moves relative to the first jaw between the open position and the closed position,
is self-aligning and the second jaw is self-aligning,
supports a retaining block between the first shaft and the second shaft,
supports a first retaining block between the first shaft and the second shaft, wherein the second jaw supports a second retaining block between the first shaft and the second shaft, wherein the first retaining block faces the second retaining block when the second jaw is in the closed position,
has a longitudinal axis, wherein the first shaft rotates about the longitudinal axis,
has a first longitudinal axis, wherein the first shaft rotates about the first longitudinal axis, wherein the second jaw has a second longitudinal axis, wherein the second shaft rotates about the second longitudinal axis,
houses the first set of teeth, and wherein the second jaw houses the second set of teeth, or
supports a first retaining block between the first shaft and the second shaft, wherein the second jaw supports a second retaining block between the first shaft and the second shaft, wherein the first retaining block contacts the second retaining block when the second jaw is in the closed position.
4. (Currently Amended) The needle driver of claim 1, wherein the second jaw at least one of
houses the second set of teeth,
is hingedly coupled to the first jaw such that the second jaw moves relative to the first jaw between the open position and the closed position,
is pivotally coupled to the first jaw such that the second jaw moves relative to the first jaw between the open position and the closed position,
supports a retaining block between the first shaft and the second shaft,
has a longitudinal axis, wherein the second shaft rotates about the longitudinal axis,
is separate and distinct from the first jaw,
has a range of motion spanning between the closed position and the open position,
is biased open or closed relative to the first jaw,

is hingedly coupled to the first jaw without using a pin about which the second jaw moves relative to the first jaw between the open position and the closed position, or
is pivotally coupled to the first jaw without using a pin about which the second jaw moves relative to the first jaw between the open position and the closed position, or
is pivotally mated to the first jaw without using a pin about which the second jaw moves relative to the first jaw between the open position and the closed position.

13. (Currently amended) The needle driver of claim 1, further comprising at least one of:
a line coupled to the second jaw, wherein the line pulls the second jaw from the closed position to the open position,
a line coupled to the second jaw, wherein the line pushes the second jaw from the open position to the closed position,
a line extending along the first jaw and over the second jaw when the second jaw is in at least one of the closed position or the open position,
an end effector supporting the first jaw;
an end effector supporting the second jaw,
an end effector supporting the first jaw and the second jaw,
a housing supporting the first jaw and the second jaw,
a knob coupled to the first shaft, wherein the first shaft is rotated via the knob,
a line extending along the first jaw and over the second jaw when the second jaw is in at least one of the closed position or the open position, wherein the line extends between at least one of the first set of teeth and the first roller, or the second set of teeth and the second roller,
a first retaining block supported via the first jaw, wherein the first retaining block includes an enclosed area; and a second retaining block supported via the second jaw, wherein the second retaining block is positioned within the enclosed area when the second jaw is in the closed position,
a tube supporting the first jaw and the second jaw; and a housing supporting a handle, a first lever, and a second lever, wherein the tube extends from the housing such that the first jaw and the second jaw are distal to the housing, wherein the first lever drives the first jaw, wherein the second lever moves the second jaw relative to the first jaw between the open position and the closed position, wherein the first lever is movable relative to the handle, wherein the second lever is movable relative to the handle,
a collar extending about the second shaft such that the second set of teeth is positioned between the second roller and the collar,
a third shaft receiving the first shaft, wherein the third shaft drives the first shaft, wherein the first jaw supports the third shaft,
a third shaft extending into the first shaft, wherein the third shaft drives the first shaft, wherein the first jaw supports the third shaft,
a bar supported via the first jaw; and a plate coupled to the bar and the second jaw, wherein the second jaw moves between the closed position and the open position based on the bar being moved along the first jaw,
a counter that counts how many times at least one of the first shaft or the second shaft have been rotated,
a counter that counts how many times the second jaw has moved relative to the first jaw,
a lever coupled to at least one of the first jaw or the second jaw; and a counter that counts how many times the lever has been pulled, or
a counter that counts how many times the first jaw and the second jaw have concurrently undergone a sterilization procedure.

15. (Currently amended) The needle driver of claim 1, wherein the first roller at least one of
is diametrically larger than the first shaft,
is diametrically larger than the first shaft, and wherein the second roller is diametrically larger than the second shaft,
is external to the first jaw,
is external to the first jaw, wherein the second roller is external to the second jaw,
is mounted on the first shaft, or
supports a plurality of wavy grooves

16. (Currently amended) The needle driver of claim 1, wherein the second roller at least one of
is diametrically larger than the second shaft,
is external to the second jaw,
is mounted on the second shaft, or
supports a plurality of wavy grooves
18. (Currently Amended) The needle driver of claim 1, wherein the second shaft at least one of
is rotationally constrained or unconstrained in the open position,
supports a spur gear including the second set of teeth,
cantileveredly extends from the second jaw,
rotates at least about 180 degrees when the needle is between the first roller and the second roller,



extends into the second jaw, or
is rectilinear.

20. (Currently amended) The needle driver of claim 13, comprising [[a]] the line coupled to the second jaw, wherein the line pulls the second jaw from the closed position to the open position, wherein the first set of teeth at least one of
the first set of teeth extends between the first roller and the line, or
the second set of teeth extends between the second roller and the line. 
23. (Currently amended) The needle driver of claim 13, comprising [[a]] the line coupled to the second jaw, wherein the line pulls the second jaw from the closed position to the open position, wherein at least one of
the first jaw has a lateral channel, wherein the line extends along the lateral channel before extending over the second jaw,
the second set of teeth extends between the second roller and the line,
the line extends along the first jaw and over the second jaw when the second jaw is in the closed position,
the line extends along the first jaw and over the second jaw when the second jaw is in the open position,
the line extends along the first jaw toward the first set of teeth and away from the first set of teeth,
the first jaw has a lateral channel, wherein the line extends along the lateral channel after extending over the second jaw,
the first jaw has a plurality of lateral channels that oppose each other, wherein the line extends along or spans between the lateral channels,

the second jaw moves from the open position to the closed position based on a tension applied to the line, wherein the tension is in a direction away from the second set of teeth,
the second jaw moves from the open position to the closed position based on a tension applied to the line, wherein the tension is in a direction away from the second roller,
the second jaw moves from the open position to the closed position based on the line being pulled in a direction away from the second set of teeth,
the second jaw moves from the open position to the closed position based on the line being pulled in a direction away from the second roller,
the second jaw moves from the open position to the closed position based on the line being pulled in a direction away from the second jaw,
the second jaw moves from the open position to the closed position based on the line being pulled in a direction away from at least two of the second set of teeth, the second roller, or the second jaw, or
the first jaw has a plurality of lateral channels that oppose each other, wherein the line extends along the lateral channels, wherein the second jaw moves from the open position to the closed position based on the line being pulled in a plurality of directions away from at least one of the second set of teeth, the second roller, or the second jaw.

38. (Currently Amended) The needle driver of claim 1, wherein the first roller and the second roller can clamp a tissue therebetween when the second jaw is [[the]] in the closed position.

40. (Currently Amended) The needle driver of claim 1, wherein the first shaft at least one of
supports a spur gear including the first set of teeth,
extends parallel to the second shaft between the first jaw and the second jaw,
extends parallel to the second shaft external to the first jaw and to the second jaw,
is positioned between the first jaw and the second jaw and the second shaft is positioned between the first jaw and the second jaw,
supports a first spur gear including the first set of teeth, wherein the second shaft supports a second spur gear including the second set of teeth, wherein the first sour gear engages the second spur gear such that the first sour gear drives the second spur gear,
is longitudinally longer than the second shaft,
includes an end portion on which the first roller is mounted,
cantileveredly extends from the first jaw,
cantileveredly extends from the first jaw, wherein the second shaft cantileveredly extends from the second jaw,
is rotationally driven manually or automatically,

rotates at least about 180 degrees when the needle is between the first roller and the second roller,


is not parallel to the second shaft in the open position,
extends into the first jaw,
avoids contacting the second shaft when the second jaw is in the closed position,
avoids contacting the second shaft when the second jaw is in the open position,
or
is rectilinear. 

54. (Currently Amended) The needle driver of claim [[4]] 3, wherein the first longitudinal axis is parallel to the second longitudinal axis. 

73. (Currently Amended) The needle driver of claim 18, wherein the first shaft is 
parallel to the second shaft external to the first jaw, 
parallel to the second shaft external to the second jaw, or 
parallel to the second shaft external to the first jaw and to the second jaw.

79. (Currently Amended) The needle driver of claim 1, wherein the needle is at least one of 11 of 22Serial No. 16/447,543 Filed: 20 June 2019 Docket No: 15261896-000024 
rectilinear, non-rectilinear, or arcuate,


driven rotationally about an axis parallel or non-parallel to the first shaft when the needle is between the first roller and the second roller, 
driven rotationally about an axis parallel or non-parallel to the second shaft when the needle is between the first roller and the second roller, 
driven rotationally about an axis parallel or non-parallel to the first shaft and to the second shaft when the needle is between the first roller and the second roller, 



driven rotationally about an axis perpendicular to at least one of the first shaft or the second shaft when the needle is between the first roller and the second roller, or 
a plurality of needles, wherein the needles vary from each other based on at least one of a size, a cross-sectional-shape, a lateral profile, a material, a longitudinal shape, or a lateral diameter.

111. (Canceled).

113. (Canceled).

117. (Currently amended) The needle driver of claim [[109]] 13, wherein at least one of
the second jaw moves from the closed position to the open position based on the bar moving away from the first set of teeth,
the second jaw moves from the open position to the closed position based on the bar moving toward the first set of teeth, or
the plate causes the second jaw to move between the closed position and the open position based on the bar being moved along the first jaw. 

138. (Currently amended) The needle driver of claim [[109]] 13, further comprising 
the third shaft receiving the first shaft, wherein the third shaft drives the first shaft, wherein the bar moves along the third shaft, wherein the first jaw supports the third shaft,
or
[[a]] the third shaft extending into the first shaft, wherein the third shaft drives the first shaft, wherein the bar moves along the third shaft, wherein the first jaw supports the third shaft.

155. (Currently Amended) The needle driver of claim 1, wherein the first roller and the first set of teeth are 
spaced apart from each other on the first shaft, 
spaced apart from each other on the first shaft to define a first distance therebetween, wherein the second roller and the second set of teeth are spaced apart from each other on the second shaft to define a second distance therebetween, wherein the first distance is equal to the second distance, or 
spaced apart from each other on the first shaft to define a first distance therebetween, wherein the second roller and the second set of teeth are spaced apart from each other on the second shaft to define a second distance therebetween, wherein the first distance is not equal to the second distance.

169. (Currently Amended) A method comprising:
causing a device to be inserted into a first object, wherein the device includes a first jaw supporting a first shaft and a second jaw supporting a second shaft, wherein the first shaft supports a first roller and a first set of teeth, wherein the second shaft supports a second roller and a second set of teeth, wherein the second jaw moves relative to the first jaw between an open position and a closed position, wherein the first set of teeth meshes with the second set of teeth when the second jaw is in the closed position such that (a) the first set of teeth can drive the second set of teeth and (b) the first roller and the second roller can drive a needle therebetween when the first set of teeth drives the second set of teeth; and
causing the first roller and the second roller to grasp a second object therebetween within the first object when the second jaw is in the closed position.

170. (Currently Amended) A method comprising:
causing a device to be inserted into a first object, wherein the device includes a first jaw supporting a first shaft and a second jaw supporting a second shaft, wherein the first shaft supports a first roller and a first set of teeth, wherein the second shaft supports a second roller and a second set of teeth, wherein the second jaw moves relative to the first jaw between an open position and a closed position, wherein the first set of teeth meshes with the second set of teeth when the second jaw is in the closed position such that (a) the first set of teeth can drive the second set of teeth and (b) the first roller and the second roller can drive a needle therebetween when the first set of teeth drives the second set of teeth; and
causing the first roller and the second roller to manipulate a second object within the first object when the second jaw is in the closed position.

171. (Currently Amended) A method comprising:
causing a device to be inserted into a first object, wherein the device includes a first jaw supporting a first shaft and a second jaw supporting a second shaft, wherein the first shaft supports a first roller and a first set of teeth, wherein the second shaft supports a second roller and a second set of teeth, wherein the second jaw moves relative to the first jaw between an open position and a closed position, wherein the first set of teeth meshes with the second set of teeth when the second jaw is in the closed position such that (a) the first set of teeth can drive the second set of teeth and (b) the first roller and the second roller can drive a needle therebetween when the first set of teeth drives the second set of teeth; and
causing the first roller and the second roller to dissect a second object within the first object when the second jaw is in the closed position.

172. (Currently Amended) A method comprising:
causing a device to be inserted into a first object, wherein the device includes a first jaw supporting a first shaft and a second jaw supporting a second shaft, wherein the first shaft supports a first roller and a first set of teeth, wherein the second shaft supports a second roller and a second set of teeth, wherein the second jaw moves relative to the first jaw between an open position and a closed position, wherein the first set of teeth meshes with the second set of teeth when the second jaw is in the closed position such that (a) the first set of teeth can drive the second set of teeth and (b) the first roller and the second roller can drive a needle therebetween when the first set of teeth drives the second set of teeth; and
causing the first roller and the second roller to isolate a second object within the first object when the second jaw is in the closed position.

173. (Currently Amended) A method comprising:
causing a device to be inserted into a first object, wherein the device includes a first jaw supporting a first shaft and a second jaw supporting a second shaft, wherein the first shaft supports a first roller and a first set of teeth, wherein the second shaft supports a second roller and a second set of teeth, wherein the second jaw moves relative to the first jaw between an open position and a closed position, wherein the first set of teeth meshes with the second set of teeth when the second jaw is in the closed position such that (a) the first set of teeth can drive the second set of teeth and (b) the first roller and the second roller can drive a needle therebetween when the first set of teeth drives the second set of teeth; and
causing the first roller and the second roller to separate a second object within the first object when the second jaw is in the closed position.
Reasons for Allowance
Claims 1- 4, 13, 15- 16, 18, 20, 23, 38- 40, 47, 49, 54, 65, 73, 79, 103, 109, 117, 138, 140- 141, 155- 156 and 168- 173 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 169- 173, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a first jaw supporting a first shaft, wherein the first shaft supports a first roller and a first set of teeth; and
a second jaw supporting a second shaft, wherein the second shaft supports a second roller and a second set of teeth, wherein the second jaw moves relative to the first jaw between an open position and a closed position, wherein the first set of teeth meshes with the second set of teeth when the second jaw is in the closed position such that (a) the first set of teeth can drive the second set of teeth and (b) the first roller and the second roller can drive a needle therebetween when the first set of teeth drives the second set of teeth.
See the examiner’s statement of reasons for allowance in the Non-Final Office Action, mailed 1/21/22.  Additionally, it is noted that the ordinary definition of the terms “hosting” and “host” could be broadly interpreted as “comprising” or “including” such that, for example, the first jaw of claim 1 could be integral with the first shaft of claim 1.  In order to remove the ambiguity, it was suggested and applicant agreed to amend the terms “hosting” and “host” to - - supporting - - and - -supports - - (See the attached Interview Summary).  It is further noted that according to applicant’s Specification, the term “hosting” can also be considered as “holding, supporting, suspending” and the term “host” refers to “support, suspend, fasten, mate, interlock” (See Ps. [0058], [0082] of applicant’s Specification).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771